 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatcertain Respondentsviolated Section 8(b) (1) (A) and (2)in connection withthe requirement that Legg seek referral through Local 2232, any back pay forLegg would amount atmost to remunerationfor 1 day's work.Under the cir-cumstances set forth wherein Leggrefrained from requesting a referral slip ofRushing, although Legg would have receivedit,Ibelievethat an award of backpay to Legg would not effectuate the policies of the Act.During the hearing the General Counsel offeredevidence respecting the hiringpractices of certain employers who are not named in the complaint and with whomLocal 2232 has contractual relations.After appropriateobjections,the evidencewas excluded upon the ground that the General Counsel had not shown that thoseemployers were engaged in commerce.The General Counsel thereupon madeseveral offers of proof.Subsequently I reversed my ruling to the extent that Iwould receive evidence concerning the hiring practices of employers who are rep-resented in collective bargaining by the management-signatories to the contractdescribed in section III, A, above, but the evidence was not offeredagain.In anyevent,my recommendations below would not be broadened if the record estab-lished that the hiring practices herein described are followed by other employers,the Council, and Local 2232 in the area in which Local 2232 functions.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The operations of the Company constitute trade, traffic, and commerce amongthe several States within the meaning of Section 2(6) and (7) of the Act.2.The Respondents are labor organizations within the meaning of Section 2(5)of the Act.3.By causing and attempting to cause the Company to discriminateagainstemployees in violation of Section 8(a)(3) of the Act, Local 2232 and the Councilhave engaged in unfair labor practices within the meaning of Section 8(b)(2)thereof.4.By restraining and coercing employees in the exercise of therights guaran-teed in Section 7 of the Act, Local 2232 and the Council have engagedin unfairlabor practices within the meaning of Section 8(b) (1) (A) thereof.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The International has not engaged in unfair labor practicesas alleged in thecomplaint.7.Except by their requirement affecting the conduct of millwrightforemenemployed by the Company, Local 2232 and the Council havenot engaged inunfair labor practices as alleged in the complaint.[Recommendations omitted from publication.]C. F. Baker & Co.,Inc.andInternationalUnion, United Auto-mobile,Aircraft& AgriculturalImplementWorkers ofAmerica (UAW), AFL-CIO, Petitioner.Case No. 1-RC-5316.December 4, 1958DECISION AND DIRECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted under the direction and super-vision of the Regional. Director for the First Region, on August 29,1958, among certain employees of the Employer. At the conclusionof the election, a tally of ballots was furnished the parties. The tallyshows that, of the approximately 41 voters, 40 cast ballots, of which18 were for the Petitioner, 17 were against the Petitioner, and 5 werechallenged.122 NLRB No. 47. C. F. BAKER & CO., INC.317As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director investigated the chal-lenges,and thereafter, on October 8, 1958,, issued and duly served onthe parties a report on challenged ballots in which he found that thechallenges were without merit and recommended the opening andcounting of the ballots of Catherine Carboneau, Florence Ablondi,Clyde E. Smith, Jr., Ralph Piccirillo, and Edwin Rose and theissuing ofa revised tally of ballots to the parties. The Petitioner filedtimely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman Leedom and -Members Bean and Fanning].The Board has considered the Regional Director's report and thePetitioner's exceptions thereto, and upon the entire record in thiscase finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization within the meaning ofthe Act, claiming to represent certain employees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated and we find that all production and main-tenance employees of the Employer at its Fralningham, Massachusetts,plant, excluding executives, office clerical employees, professionalemployees, guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.5.In the absence of any exception 1 thereto, we adopt the Re-gional Director's recommendation .that the Employer's challenges, tothe ballots of Ralph Piccirillo and Edwin Rose be overruled andthat their ballots be opened and counted.The Petitioner excepts to the Regional Director's recommendationthat the challenges to the ballots of Catherine Carboneau, Clyde E.Smith, Jr., and Florence Ablondi be overruled, but does not raise anysubstantial or materialissueswith respect to his factual findings. ThePetitioner challenged these ballots on the grounds that these threeemployees were supervisors within the meaning of the Act.Carboneau and Ablondi are classified as foreladyand assistantforelady respectively in the packaging department, consisting ofseven employees. Commensurate with their years of service, they3Although the Petitioner excepts to one of the Regional Director's factual findingswith respect to Edwin Rose, it does not except to the recommendation that his ballotshould be counted.Moreover, the factsnot excepted to fully support the RegionalDirector'sfinding that Rose is eligibleto vote. 318DECISIONS OF NATIONAL LABOR-RELATIONS BOARDreceive a higher rate of pay than the other female employees in thedepartment, but less than the male employees therein. Neither hasthe power to hire or fire, or to make effective recommendations as topersonnel action. Both work along with the other employees in thedepartment. Their direction of these employees does not (require theuse of independent judgment but involves merely the routine trans-mission of orders from higher supervision and the making of routineassignments. As Carboneau and Ablondi do not possess any of thestatutory indicia of supervisory, authority, we hereby adopt the Re-gional Director's finding that they are not supervisors and his recom-mendation that the challenges to their ballots be overruled.Smith is classified by the Employer as foreman of the roller room.Smith works with the five other employees in this department andalso spends about half his time driving a truck. Smith receives ahigher hourly rate than other employees but is second in seniority.Instructions from the superintendent are relayed by Smith to theother employees. Smith exercises no independent judgment and doesnot have the power to hire or fire or to make effective recommenda-tions as to personnel action. Under the circumstances, we adopt theRegional Director's finding that Smith is not a supervisor and hisrecommendation that the challenge to Smith's ballot be overruled.[The Board directed that the Regional Director for -the First Re-gion shall, within ten (10) days from the date of this Direction, openand count the ballots of Catherine Carboneau, Florence Ablondi,Clyde E. Smith, Jr., Ralph Piccirillo, and Edwin Rose, and cause tobe served upon the parties a supplemental tally of ballots, includingthe count of the ballots described above.]Ready Mixed Concrete&Materials,Inc.'andLocal#669, Con-creteProducts and Material Yard Employees,Petitioner.Case No. 11-RC-1169.December 4, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing. was held before Jerry B. Stone, hear=ing officer. The hearing officer's rulings made at the hearingare freefrom prejudicial- error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a South Carolina corporation which wascharted and commenced business operations on November 1, 1957.'f The Employer's name appears as corrected at the hearing.122 NLRB No. 43.